
	

114 HRES 501 IH: Expressing the sense of the of House of Representatives that the United States postal facility network is an asset of significant value and the United States Postal Service should take appropriate measures to maintain, modernize and fully utilize the existing post office network for economic growth.
U.S. House of Representatives
2015-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 501
		IN THE HOUSE OF REPRESENTATIVES
		
			October 28, 2015
			Mr. Amodei submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing the sense of the of House of Representatives that the United States postal facility
			 network is an asset of significant value and the United States Postal
			 Service should take appropriate measures to maintain, modernize and fully
			 utilize the existing post office network for economic growth.
	
	
 Whereas the postal facility network is an integral part of universal service and should be modernized to make universal service relevant for the 21st century;
 Whereas the closure of post offices in rural communities would create an economic burden for people in the United States that depend on universal service for communication, package services, and non-typical postal services;
 Whereas the closure process of post offices does not adequately take into account community input; Whereas post office boxes represent the most economic and secure choice of mail delivery;
 Whereas post offices are recognized as secure and trustworthy, and could function as the location for other government services, community events, and emergency services; and
 Whereas post offices have become a part of the identity of rural communities, and provide a significant social value: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the United States Postal Service should take all appropriate measures to modernize and maintain a post office network.
		
